                                 Case:20-03157-jtg              Doc #:1 Filed: 10/11/2020                    Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Krieger Craftsmen, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Krieger Craftsmen
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2758- 3 Mile Road NW
                                  Grand Rapids, MI 49534
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.kriegercraftsmen.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case:20-03157-jtg               Doc #:1 Filed: 10/11/2020                        Page 2 of 13
Debtor    Krieger Craftsmen, Inc.                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:20-03157-jtg                 Doc #:1 Filed: 10/11/2020                     Page 3 of 13
Debtor   Krieger Craftsmen, Inc.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case:20-03157-jtg               Doc #:1 Filed: 10/11/2020                      Page 4 of 13
Debtor    Krieger Craftsmen, Inc.                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 9, 2020
                                                  MM / DD / YYYY


                             X   /s/ Timothy J. Krieger                                                   Timothy J. Krieger
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ A. Todd Almassian                                                     Date October 9, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 A. Todd Almassian P55467
                                 Printed name

                                 Keller & Almassian, PLC
                                 Firm name

                                 230 East Fulton
                                 Grand Rapids, MI 49503
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     616-364-2100                  Email address      ecf@kalawgr.com

                                 P55467 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                   Case:20-03157-jtg                  Doc #:1 Filed: 10/11/2020          Page 5 of 13




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Krieger Craftsmen, Inc.                                                                      Case No.
                                                                                   Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       October 9, 2020                                            /s/ Timothy J. Krieger
                                                                        Timothy J. Krieger/President
                                                                        Signer/Title

 Date: October 9, 2020                                                  /s/ A. Todd Almassian
                                                                        Signature of Attorney
                                                                        A. Todd Almassian P55467
                                                                        Keller & Almassian, PLC
                                                                        230 East Fulton
                                                                        Grand Rapids, MI 49503
                                                                        616-364-2100 Fax: 616-364-2200




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 6 of 13



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              ALICO EQUIPMENT FINANCE GROUP
              W222N833 CHEANEY ROAD
              WAUKESHA WI 53186


              ALLPHASE
              12855 FAIRLANE
              LIVONIA MI 48150


              AMBA
              7321 SHADELAND STATION WAY
              SUITE 285
              INDIANAPOLIS IN 46256


              ANDY J. EGAN CO, INC.
              2001 WALDORF ST NW
              GRAND RAPIDS MI 49544


              ARMOCK MECHANICAL CONTRACTORS
              745 S. STATE STREET
              SPARTA MI 49345


              BELMONT EQUIPMENT & TECH
              32055 EDWARD AVE
              MADISON HEIGHTS MI 48071


              BENCHMARK WELDING & MACHINE
              11314 78TH AVE
              GRAND RAPIDS MI 49501


              BICO BUYERS INC.
              PO BOX 671645
              DALLAS TX 75267


              C&G PLASTICS
              12729 FOOTHILL BLVD
              SYLMAR CA 91342


              C2 MACHINING
              4017 BROCKTON DRIVE SE
              GRAND RAPIDS MI 49512


              CAPITAL ONE
              PO BOX 30281
              SALT LAKE CITY UT 84130
Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 7 of 13




          CINTAS UNIFORM SERVICES
          3149 WILSON DR NW
          GRAND RAPIDS MI 49544


          CITY OF GRAND RAPIDS
          GRAND RAPIDS INCOME TAX DEPT
          300 MONROE AVE NW, RM 380
          GRAND RAPIDS MI 49503


          CITY OF WALKER TREASURER
          4243 REMEMBRANCE ROAD NW
          WALKER MI 49534


          COMMERCIAL TOOL & DIE, INC.
          5351 RUSCHE DR NW
          COMSTOCK PARK MI 49321


          CORPORATE FUNDING, INC.
          5136 CASCADE ROAD SE
          SUITE 1E
          GRAND RAPIDS MI 49546


          CREATIVE TECHNOLOGY CORP.
          1280 SEABURY CIRCLE
          CAROL STREAM IL 60188


          DAMON, VER MERRIS, BOYKO &
          WITTE, PLC
          825 PARCHMENT DR SE, SUITE 100
          GRAND RAPIDS MI 49546


          EAGLE INDUSTRIAL GROUP
          847 W. RIVER CENTER DRIVE NE
          COMSTOCK PARK MI 49321


          EXTREME WIRE EDM SERVICE, INC.
          3636 BUSCH DRIVE SW
          GRANDVILLE MI 49418


          FAS MACHINING, LLC
          8166 GRAPHIC DRIVE
          BELMONT MI 49306
Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 8 of 13




          FINKL STEEL
          PO BOX 92576
          CHICAGO IL 60675


          GANTRY BUSINESS SOLUTIONS
          200 MONROE AVE NW
          SUITE 400
          GRAND RAPIDS MI 49503


          GEM PLASTICS, INC.
          2533 THORNWOOD STREET SW
          WYOMING MI 49519


          GRAND RAPIDS TELECOMMUNICATION
          7700 CARY
          ROCKFORD MI 49341


          HANSEN BALK STREEL TREATING CO
          1230 MONROE AVENUE NW
          GRAND RAPIDS MI 49505


          HERITAGE CRYSTAL CLEAN, INC.
          2175 POINT BLVD
          SUITE 375
          ELGIN IL 60123


          HRSFLOW- INGLASS USA
          920- 74TH STREET SW
          BYRON CENTER MI 49315


          INCOE CORPORATION
          2850 HIGH MEADOW CIRCLE
          AUBURN HILLS MI 48326


          J-FLEX, LLC
          2758- 3 MILE ROAD NW
          GRAND RAPIDS MI 49534


          JDE MACHINE SERVICE
          3652 PONDEROSA
          GRANDVILLE MI 49418
Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 9 of 13




          JEFFERY CRAMPTON
          KOERNKE & CRAMPTON
          THE BOARDWALK
          940 MONROE NW, SUITE 250
          GRAND RAPIDS MI 49503


          JENTA, LLC
          2758- 3 MILE ROAD NW
          GRAND RAPIDS MI 49534


          KELDON COMPANY
          7764 CLYDE PARK AVE SW
          BYRON CENTER MI 49315


          KENT COUNTY TREASURER
          PO BOX Y
          GRAND RAPIDS MI 49503


          KIND SPECIAL ALLOYS
          1221 VELMA COURT
          YOUNGSTOWN OH 44512


          LOU GYENESE
          333 COLONY BLVD
          SUITE 303
          THE VILLAGES FL 32162


          M2 LEASE FUNDS, LLC
          175 N. PATRICK BLVD, SUITE 140
          BROOKFIELD WI 53045


          MAKINO DIE/MOLD TECH
          2600 SUPERIOR CT
          AUBURN HILLS MI 48326


          MFP AUTOMATION ENGINEERING
          4404 CENTRAL PARKWAY
          HUDSONVILLE MI 49426


          MICHAEL HAWS
          12386 PHELPS AVE
          SPARTA MI 49345
Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 10 of 13




           MICHAEL L. SHIPARSKI
           ASSISTANT US ATTORNEY
           PO BOX 208
           GRAND RAPIDS MI 49501


           MODEL DIE & MOLD, INC.
           3859 ROGER B CHAFFEE MEMORIAL
           GRAND RAPIDS MI 49548


           MOLD SURFACE TECHNOLOGIES
           2385 WALKER AVE NW
           GRAND RAPIDS MI 49544


           NIENHUIS FINANCIAL GROUP
           3460 WILSON AVE SW
           GRANDVILLE MI 49418


           PCS COMPANY
           34500 DOREKA
           FRASER MI 48026


           PIONEER CONSTRUCTION
           550 KIRTLAND STREET SW
           GRAND RAPIDS MI 49507


           POSITIVE DESIGNS, LLC
           506 ARHANA CREST DRIVE
           MIDDLEVILLE MI 49333


           PRIORITY HEALTH
           1231 E. BELTLINE NE
           GRAND RAPIDS MI 49525


           PROGRESSIVE COMPONENTS
           235 INDUSTRIAL DRIVE
           WAUCONDA IL 60084


           PROTEV INTERNATIONAL INC.
           6090 SURETY DRIVE, SUITE 110-D
           EL PASO TX 79905


           PTSOLUTIONS
           PO BOX 670587
           DETROIT MI 48267
Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 11 of 13




           RC LASER WELD LLC
           4036 OAKES STREET SW
           GRANDVILLE MI 49418


           ROWLAND MOLD & MACHINE
           9395 HENRY COURT
           ZEELAND MI 49464


           STAR CRANE & HOIST
           11340- 54TH AVENUE
           ALLENDALE MI 49401


           STAR TRUCK RENTALS
           3940 EASTERN AVE SE
           GRAND RAPIDS MI 49508


           STATE OF MICHIGAN
           DEPT. OF TREASURY
           PO BOX 30754
           LANSING MI 48909


           STEEL CRAFT TECHNOLOGIES
           8057 GRAPHIC INDUSTRIAL DRIVE
           BELMONT MI 49306


           T.A.A.G., INC.
           7120 DIVISION AVE S.
           GRAND RAPIDS MI 49548


           TCF NATIONAL BANK
           PO BOX 1527
           MIDLAND MI 48641


           TCF NATIONAL BANK
           2301 W. BIG BEAVER ROAD
           SUITE 525
           TROY MI 48084


           TENIBAC-STANDEX
           35155 AUTOMATION DRIVE
           CLINTON TOWNSHIP MI 48035


           THE BOLT TIN, LLC
           11331 3RD AVENUE NW
           GRAND RAPIDS MI 49544
Case:20-03157-jtg   Doc #:1 Filed: 10/11/2020   Page 12 of 13




           TIMOTHY J. KRIEGER
           1258 E. TWO POND ROAD
           LUTHER MI 49656


           TK KRIEGER, LLC
           2758- 3 MILE ROAD NW
           GRAND RAPIDS MI 49534


           TOLEDO STEEL SUPPLY, INC.
           222 LAVOY ROAD
           ERIE MI 48133


           U.S. SMALL BUSINESS ADMIN
           2 NORTH STREET, SUITE 320
           BIRMINGHAM AL 35203


           U.S. SMALL BUSINESS ADMIN
           MICHIGAN DISTRICT OFFICE
           477 MICHIGAN AVE, ROOM 515
           DETROIT MI 48226


           UNISTEEL, LLC
           6155 SIMS DRIVE
           STERLING HEIGHTS MI 48313


           UNITED TOOL & MOLD, INC.
           106 FINANCIAL BLVD
           LIBERTY SC 29657


           WELLS FARGO BANK N.A.
           CORPORATE TRUST SERVICES
           9062 OLD ANNAPOLIS ROAD
           COLUMBIA MD 21045-1951


           WYOMING CHAMBER OF COMMERCE
           4415 BYRON CENTER AVE SW
           WYOMING MI 49519
                                 Case:20-03157-jtg                    Doc #:1 Filed: 10/11/2020        Page 13 of 13




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Krieger Craftsmen, Inc.                                                                         Case No.
                                                                                  Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Krieger Craftsmen, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 9, 2020                                                      /s/ A. Todd Almassian
 Date                                                                 A. Todd Almassian P55467
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Krieger Craftsmen, Inc.
                                                                      Keller & Almassian, PLC
                                                                      230 East Fulton
                                                                      Grand Rapids, MI 49503
                                                                      616-364-2100 Fax:616-364-2200
                                                                      ecf@kalawgr.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
